Citation Nr: 0616092	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-41 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Washington, D.C., Regional Office (RO).  By a rating action 
in November 2003, the RO granted service connection for PTSD; 
a 30 percent disability rating was assigned, effective August 
19, 2003.  Subsequently, in June 2004, the RO denied the 
claim for a rating in excess of 30 percent for PTSD.  In 
February 2005, the RO assigned an effective date of January 
25, 2002 for the grant of service connection for PTSD.  

On July 8, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, in Washington, D.C.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran filed an application to establish service 
connection for PTSD on January 25, 2002; there was a pending 
claim for service connection prior to the formal application, 
based upon VA clinical documentation showing treatment for 
"prolonged PTSD" on February 16, 2001.  

2.  The veteran's service-connected PTSD has been manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
recurring nightmares, sleep disturbance, anxiety, intrusive 
thoughts, exaggerated startle response, avoidance, social 
isolation, and Global Assessment of Functioning (GAF) scores 
ranging from 49-58; however, the veteran did not have 
symptoms of suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting his ability to be 
independent, spatial disorientation, or neglect of personal 
appearance or hygiene, and he was oriented to person, place, 
and time.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
February 16, 2001, but no earlier, for the award of service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2005).  

2.  With the resolution of all reasonable doubt in favor of 
the veteran, the schedular criteria for an evaluation of 50 
percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in March 2004, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an increased rating, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  He was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for an increased 
disability evaluation.  Finally, the veteran was encouraged 
to send in any information or evidence as soon as he could 
that he felt pertained to his claim.  The March 2004 letter 
therefore provided notice of all four notice elements that 
were discussed above.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of these claims, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  There is no prejudice in the Board 
assigning an increased (50 percent) evaluation for the 
veteran's PTSD as the award is being made effective to the 
date of claim, which in itself is being made to the date 
(February 16, 2001) argued by the veteran and his 
representative. 

As for the duty to assist, treatment records have been 
obtained from VA health care providers.  The veteran has not 
identified any evidence that is not currently of record.  The 
veteran was afforded VA examinations in order to determine 
the nature and severity of his service connected 
disabilities.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Factual background

The veteran served on active duty from June 1967 to January 
1970, with service in Vietnam from December 1967 to December 
1968.  His DD Form 214 indicates that he was awarded the 
Vietnam Service Medal with bronze stars, the Vietnam Campaign 
Medal with device, the Vietnam Cross of Gallantry with palm, 
and the Combat Infantry Badge.  

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received at the RO on January 25, 2002.  
Submitted in support of the claim were VA progress notes, 
dated from March 2002 to April 2002, reflecting treatment for 
several disabilities, including PTSD.  Of record is a VA 
progress note, dated February 11, 2002, wherein it was noted 
that the veteran had prolonged PTSD; he admitted to having 
"stupid dreams."  He indicated that he drank to forget and 
for sleep.  It was also noted that PTSD was diagnosed in 
March 2001.  Following an evaluation, the pertinent diagnoses 
were alcohol dependence, cannabis abuse, R/O PTSD; the 
examiner assigned a global assessment of functioning score of 
50.  

The veteran was afforded a psychiatric evaluation on August 
2003, at which time he reported problems with continuing 
flashbacks, nightmares of his combat experiences, sleep 
disturbance, exaggerated startled responses, and social 
isolation often brought on by low self-esteem.  On mental 
status examination, the veteran was fully alert and oriented.  
His mood was a bit forced and anxious.  Affect was somewhat 
constricted at time, but generally appropriate.  He denied 
any homicidal or suicidal ideations.  No cognitive deficits 
were noted, although he acknowledged a diminished long term 
memory.  Insight was good as was his cooperation and his 
ability to communicate.  The examiner stated that the veteran 
met the criteria for a diagnosis of PTSD.  

Another VA examination was conducted in May 2004, at which 
time it was noted that the veteran was suffering from 
moderate and chronic symptoms.  The veteran reported 
recurring nightmares involving his experiences in Vietnam, 
and difficulty sleeping.  The veteran indicated that he had 
no close friends.  The veteran noted that he had not worked 
for about 7 to 8 years because of a protruding disc.  On 
mental status examination, there was no impairment of thought 
process or communication.  No delusions or hallucinations 
were noted.  No current suicidal or homicidal ideations, 
plans, or intent.  The veteran reported losing his train of 
thought.  No obsessive or ritualistic behavior was noted.  
Rate and flow of speech was normal.  He denied any panic 
attacks.  The veteran reported being depressed on a daily 
basis; he stated "sometimes I sit down and cry for no 
reason."  He reported impaired impulse control.  The 
pertinent diagnosis was PTSD; the veteran was assigned a GAF 
score of 55.  

Of record is a statement from a staff physician at the VA 
medical center, dated in June 2004, indicating that the 
veteran has been under the care of the PTSD clinical team for 
the past several months.  It was noted that because of the 
persistence and intrusiveness of his symptoms, medication 
changes have had to be made.  The physician reported that the 
veteran experienced dysphoria, low frustration tolerance, 
mood lability, nightmare ridden sleep, anxiety, heightened 
startle, intrusive imaging, avoidance behavior, inability to 
achieve intimacy, feelings of guilt and worthlessness, 
anhedonia, and social isolation.  The examiner noted that the 
veteran had not worked in over 8 years, had not had a 
significant other in over three years, and his social 
interactions were limited to his family and weekly group 
therapy at the VAMC.  He further noted that the veteran's 
symptoms have also made the care and control of physical 
disabilities difficult.  His GAF was 49, and his prognosis 
was reported to be guarded.  

Received in September 2004 was a VA progress note, dated 
February 16, 2001, indicating that the veteran had a history 
of alcohol abuse and marijuana use; it was noted that he 
started drinking at the age of 19 when he was in the 
military.  The veteran reported serving in Vietnam in 1967 
and 1968 in long range recognizance patrol.  He complained of 
nightmares, flashbacks, depression, short term memory, and 
startled response.  He denied any suicidal or homicidal 
ideations.  The pertinent diagnoses were alcohol dependence, 
marijuana dependence, substance induced mood disorder, and 
R/O PTSD.  Received in February 2005 was a problem list from 
the VAMC, dated from May 2000 through June 2004, indicating 
that the veteran was seen on February 16, 2001 for 
"prolonged PTSD."  

Of record is a medical statement from a VA staff physician, 
dated in February 2005, indicating that the veteran had been 
under the care of the PTSD clinical team since July 2003; he 
noted that the veteran's treatment consisted of weekly group 
therapy and daily prescribed medication.  His GAF score was 
reported to be 57 and his prognosis was fair.  

Received in April 2005 were VA progress notes, dated from 
February 2004 to January 2005, which show that the veteran 
has received ongoing clinical evaluation and treatment for 
PTSD.  During a clinical visit in March 2004, the veteran 
reported depression with dysphoria, easy tearfulness, 
sluggish energy, and feelings of hopelessness.  On mental 
status examination, mood and affect were described as sad; 
the veteran was reported to be on the verge of tears.  No 
suicidal or homicidal intent was noted.  The impression was 
PTSD, and a GAF score of 49 was assigned.  When seen in July 
2004, he was assigned a GAF score of 52.  A November 2004 VA 
progress note reports a GAF score of 55; and in January 2005, 
a GAF score of 58 was noted.  

At his personal hearing in June 2005, the veteran indicated 
that he filed his initial claim for service connection for 
PTSD on January 25, 2002.  The veteran described his symptoms 
as difficulty sleeping due to recurring nightmares, memory 
problems, outbursts of anger, and social isolation.  The 
veteran testified that he had been receiving treatment for 
his psychiatric disorder at the VA medical center since 2000 
or 2001.  The veteran related that he never contacted VA 
prior to January 25, 2002, nor did he take any other action 
to submit a claim for service connection for PTSD.  The 
veteran's representative argued that the symptoms described 
by the veteran reflect a disability which is more severe than 
the 30 percent rating currently assigned.  The representative 
further argued that, in accordance with the provisions of 
38 C.F.R. § 3.157, an effective date prior to January 25, 
2002 is warranted.  He maintained that while the veteran 
filed his formal claim on January 25, 2002, his treatment for 
and diagnosis of PTSD on February 16, 2001, only 11 months 
earlier, should be construed as an informal claim for 
benefits.  

III.  Legal Analysis

A.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400.  If application for benefits is received within one 
year of discharge or release from service, the effective date 
of an award of disability compensation shall be the day 
following the date of discharge or release from service.  See 
38 U.S.C.A. § 5110(b) (1).  

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  The report, 
however, must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See 38 C.F.R. § 3.157.  


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2005).  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
effective date appropriate for assignment for entitlement to 
service connection for PTSD is February 16, 2001, the date 
the veteran received treatment at the VA medical center for 
"prolonged PTSD."  Specifically, in his formal application 
for service connection for PTSD (VA Form 21-526), received 
January 25, 2002, the veteran indicated that he had been 
receiving treatment for PTSD at the VAMC in Washington, D.C.  
Because the RO is considered to be on constructive notice of 
the veteran's diagnosis of and treatment for PTSD within the 
previous year of the January 2002 claim, the notice of 
treatment will be construed as an informal claim.  See 38 
C.F.R. § 3.157(b) (1).  Thus, treating the February 16, 2001 
notice of treatment as an informal claim of entitlement to 
service connection for PTSD is the most generous 
interpretation possible; consequently, it is appropriate for 
assignment.  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to January 25, 2002.  
Consequently, the record does allow for an earlier effective 
date for service connection for PTSD.  The VA treatment 
reports show that the veteran was seen for "prolonged PTSD" 
in February 2001, and that he clearly linked this problem to 
service.  This was followed by a communication contemplated 
by 38 C.F.R. §§ 3.157 and 3.160 to establish an informal 
claim at the time of that treatment.  Therefore, the 
appropriate effective date for service connection should be 
February 16, 2001, and compensation would be properly paid 
from the following month.  38 U.S.C.A. § 5111(a) (d); 38 
C.F.R. § 3.157(b) (2).  

B.  Entitlement to a higher initial evaluation for PTSD.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.10 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  


The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation is warranted for 
PTSD that is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2005).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court of Appeals for Veterans Claims 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule which in turn is based upon 
average impairment of earning capacity.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, there is no 
clear delineation between psychiatric symptomatology which is 
due to PTSD and that which is not.  Consequently, the Board 
will consider all of the veteran's psychiatric symptomatology 
in evaluating the service-connected PTSD.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of 
nightmares, anxiety, mood swings, chronic sleep impairment, 
exaggerated startled response, intrusive thoughts, avoidance, 
social isolation, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes that GAF scores provided during the course of the 
appeal have been predominantly in the 49 to 58 range which is 
indicative of some moderate-to-serious social and 
occupational impairment.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  In a medical statement, dated in June 2004, a VA 
staff physician noted that because of the persistence and 
intrusiveness of the veteran's symptoms, medication changes 
had to be made.  The examiner further noted that the 
veteran's social interactions are limited to his family and a 
therapy group; his prognosis was described as guarded.  


When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all 
reasonable doubt in his favor, the Board finds entitlement to 
an increased 50 percent rating, but no higher, is warranted.  
38 C.F.R. §§ 4.3, 4.7.  

A rating higher than 50 percent, however, is not warranted 
for the veteran's PTSD. According to the report of the VA 
psychiatric examination in May 2002, the veteran was well-
groomed.  He did not have any hallucinations and he was not 
suicidal. Also, his affect was appropriate and he was fully 
oriented in all spheres.  As noted above, the symptoms 
required for a 70 percent rating include suicidal ideation, 
near-continuous panic, neglect of personal hygiene and 
spatial disorientation.  There is no probative evidence of 
occupational and social impairment with reduced reliability 
and productivity, deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, or 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  There is no 
evidence of any recent suicidal ideation or evidence of 
obsessional rituals, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  Taking the evidence all 
together, the preponderance of it is against a rating higher 
than 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

ORDER

An effective date of February 16, 2001, for the grant of 
service connection for PTSD is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

Entitlement to an evaluation of 50 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


